 



Exhibit 10.4
Two Year Change of Control Agreement
by and among
Hudson City Saving Bank,
Hudson City Bancorp, Inc.,
and
NAME
Made and entered into as of                     

Page 1 of 22



--------------------------------------------------------------------------------



 



Two-year Change of Control Agreement
          This Change of Control Agreement (the “Agreement”) is made and entered
into as of _________ by and among HudsonCity Savings Bank, a savings bank
organized and operating under the federal laws of the United States and having
an office at West 80 Century Road, Paramus, New Jersey 07652-1473 (the “Bank”),
Hudson City Bancorp, Inc., a business corporation organized and existing under
the laws of the State of Delaware and having an office at West 80 Century Road,
Paramus, New Jersey 07652-1473 (the “Company”) and _________ (the “Officer”).
Introductory Statement
          The Board of Directors of the Bank and the Board of Directors of the
Company have concluded that it is in the best interests of the Bank, the Company
and their shareholders to establish a working environment for the Officer which
minimizes the personal distractions that might result from possible business
combinations in which the Company or the Bank might be involved. The Bank and
the Company have decided to provide the Officer with assurance that his
compensation will be continued for a minimum period of period (2) years
following termination of employment (the “Assurance Period”) if his employment
terminates under specified circumstances related to a business combination. The
Board of Directors of the Bank and the Board of Directors of the Company have
decided to formalize this assurance by entering into this Change of Control
Agreement with the Officer.
          The terms and conditions which the Bank, the Company and the Officer
have agreed to are as follows.
Agreement

      Section 1. Effective Date; Term; Change of Control and Pending Change of
Control Defined

     (a) This Agreement shall take effect on the date it is signed by the
Officer, Bank and Company (the “Effective Date”) and shall be in effect during
the period (the “Term”) beginning on the Effective Date and ending on the first
anniversary of the date on which

Page 2 of 22



--------------------------------------------------------------------------------



 



the Bank notifies the Executive of its intent to discontinue the Agreement (the
“Initial Expiration Date”) or, if later, the first anniversary of the latest
Change of Control or Pending Change of Control, as defined below, that occurs
after the Effective Date and before the Initial Expiration Date.
     (b) For all purposes of this Agreement, a “Change of Control” shall be
deemed to have occurred upon the happening of any of the following events:
          (i) the consummation of a reorganization, merger or consolidation of
the Company with one or more other persons, other than a transaction following
which:
          (A) at least 51% of the equity ownership interests of the entity
resulting from such transaction are beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and
          (B) at least 51% of the securities entitled to vote generally in the
election of directors of the entity resulting from such transaction are
beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the securities
entitled to vote generally in the election of directors of the Company;
          (ii) the acquisition of all or substantially all of the assets of the
Company or beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 25% or more of the outstanding securities of the
Company entitled to vote generally in the election of directors by any person or
by any persons acting in concert;
          (iii) a complete liquidation or dissolution of the Company;
          (iv) the occurrence of any event if, immediately following such event,
at least 50% of the members of the Board of Directors of the Company do not
belong to any of the following groups:
          (A) individuals who were members of the Board of Directors of the
Company on the date of this Agreement; or
          (B) individuals who first became members of the Board of Directors of
the Company after the date of this Agreement either:

Page 3 of 22



--------------------------------------------------------------------------------



 



          (1) upon election to serve as a member of the Board of Directors of
the Company by affirmative vote of three-quarters of the members of such board,
or of a nominating committee thereof, in office at the time of such first
election; or
          (2) upon election by the shareholders of the Board of Directors of the
Company to serve as a member of such board, but only if nominated for election
by affirmative vote of three-quarters of the members of the Board of Directors
of the Company, or of a nominating committee thereof, in office at the time of
such first nomination;
provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) other than by
or on behalf of the Board of Directors of the Company; or
          (v) any event which would be described in section l (b)(i), (ii),
(iii) or (iv) if the term “Bank” were substituted for the term “Company”
therein.
In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or a
subsidiary of either of them, by the Company, the Bank, or any subsidiary of
either of them, or by any employee benefit plan maintained by any of them. For
purposes of this section 1(b), the term “person” shall have the meaning assigned
to it under sections 13(d)(3) or 14(d)(2) of the Exchange Act.
     (c) For purposes of this Agreement, a “Pending Change of Control” shall
mean: (i) the signing of a definitive agreement for a transaction which, if
consummated, would result in a Change of Control; (ii) the commencement of a
tender offer which, if successful, would result in a Change of Control; or
(iii) the circulation of a proxy statement seeking proxies in opposition to
management in an election contest which, if successful, would result in a Change
of Control.
          Section 2. Discharge Prior to a Pending Change of Control.
          The Bank may discharge the Officer at any time prior to the occurrence
of a Pending Change of Control for any reason or for no reason. In such event:
     (a) The Bank shall pay to the Officer (or, in the event of his death before
payment,

Page 4 of 22



--------------------------------------------------------------------------------



 



his estate) his earned but unpaid compensation (including, without limitation,
salary and all other items which constitute wages under applicable law) as of
the date of his termination of employment. This payment shall be made at the
time and in the manner prescribed by law applicable to the payment of wages but
in no event later than 30 days after the date of the Officer’s termination of
employment.
     (b) The Bank shall provide the benefits, if any, due to the Officer, his
estate, surviving dependents or designated beneficiaries under the employee
benefit plans and programs and compensation plans and programs maintained for
the benefit of the officers and employees of the Bank. The time and manner of
payment or other delivery of these benefits and the recipients of such benefits
shall be determined according to the terms and conditions of the applicable
plans and programs.
The payments and benefits described in sections 2(a) and (b) shall be referred
to in this Agreement as the “Standard Termination Entitlements.”
          Section 3. Termination of Employment Due to Death.
          The Officer’s employment with the Bank shall terminate, automatically
and without any further action on the part of any party to this Agreement, on
the date of the Officer’s death. In such event, the Bank shall pay and deliver
to the Officer’s estate and surviving dependents and beneficiaries, as
applicable, the Standard Termination Entitlements.
          Section 4. Termination Due to Disability after Change of Control or
Pending Change of Control.
          The Bank may terminate the Officer’s employment during the Term and
after the occurrence of a Change of Control or a Pending Change of Control upon
a determination, by a majority vote of the members of the Board of Directors of
the Bank, acting in reliance on the written advice of a medical professional
acceptable to it, that the Officer is suffering from a physical or mental
impairment which, at the date of the determination, has prevented the Officer
from performing his assigned duties on a substantially full-time basis for a
period of at least one hundred and eighty (180) days during the period of one
(1) year ending with the date of the determination or is likely to result in
death or prevent the Officer from performing his assigned duties on a
substantially full-time basis for a period of at least one hundred and eighty
(180) days during the period of one (1) year beginning with the date of the
determination. In such event:
     (a) The Bank shall pay and deliver to the Officer (or in the event of his
death before payment, to his estate and surviving dependents and beneficiaries,
as

Page 5 of 22



--------------------------------------------------------------------------------



 



applicable) the Standard Termination Entitlements.
     (b) In addition to the Standard Termination Entitlements, the Bank shall
continue to pay the Officer his base salary, at the annual rate in effect for
him immediately prior to the termination of his employment, during a period
ending on the earliest of: (i) the expiration of one hundred and eighty
(180) days after the date of termination of his employment; (ii) the date on
which long-term disability insurance benefits are first payable to him under any
long-term disability insurance plan covering employees of the Bank (the “LTD
Eligibility Date”); (iii) the date of his death; and (iv) the expiration of the
Assurance Period (the “Initial Continuation Period”). If the end of the Initial
Continuation Period is neither the LTD Eligibility Date nor the date of his
death, the Bank shall continue to pay the Officer his base salary, at an annual
rate equal to sixty percent (60%) of the annual rate in effect for him
immediately prior to the termination of his employment, during an additional
period ending on the earliest of the LTD Eligibility Date, the date of his death
and the expiration of the Assurance Period.
A termination of employment due to disability under this section 4 shall be
effected by a notice of termination given to the Officer by the Bank and shall
take effect on the later of the effective date of termination specified in such
notice or the date on which the notice of termination is deemed given to the
Officer.
          Section 5. Discharge with Cause after Change of Control or Pending
Change of Control.
          (a) The Bank may terminate the Officer’s employment with “Cause”
during the Term and after the occurrence of a Change of Control or Pending
Change of Control, but a termination shall be deemed to have occurred with
“Cause” only if
     (i) the Board of Directors of the Bank, by majority vote of its entire
membership, determines that the Officer should be terminated because of personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or any material breach of this
Agreement; and
     (ii) at least forty-five (45) days prior to the vote contemplated by
section 1(b)(i), the Bank has provided the Officer with notice of its intent to
discharge the Officer for Cause, detailing with particularity the facts and
circumstances which are alleged to constitute Cause (the “Notice of Intent to
Discharge”); and

Page 6 of 22



--------------------------------------------------------------------------------



 



     (iii) after the giving of the Notice of Intent to Discharge and before the
taking of the vote contemplated by section 5(a)(i), the Officer (together with
his legal counsel, if he so desires) is afforded a reasonable opportunity to
make both written and oral presentations before the Board of Directors of the
Bank for the purpose of refuting the alleged grounds for Cause for his
discharge; and
     (iv) after the vote contemplated by section 5(a)(i), the Bank has furnished
to the Officer a notice of termination which shall specify the effective date of
his termination of employment (which shall in no event be earlier than the date
on which such notice is deemed given) and include a copy of a resolution or
resolutions adopted by the Board of Directors of the Bank, certified by its
corporate secretary and signed by each member of the Board of Directors voting
in favor of adoption of the resolution(s), authorizing the termination of the
Officer’s employment with Cause and stating with particularity the facts and
circumstances found to constitute Cause for his discharge (the “Final Discharge
Notice”).
For purposes of this section 5, no act or failure to act, on the part of the
Officer, shall be considered “willful” unless it is done, or omitted to be done,
by the Officer in bad faith or without reasonable belief that the Officer’s
action or omission was in the best interests of the Bank. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board of Directors of the Bank or based upon the written advice of counsel for
the Bank shall be conclusively presumed to be done, or omitted to be done, by
the Officer in good faith and in the best interests of the Bank.
          (b) If the Officer is discharged with Cause during the Term and after
a Change of Control or Pending Change of Control, the Bank shall pay and provide
to him (or, in the event of his death, to his estate, his surviving
beneficiaries and his dependents) the Standard Termination Entitlements only.
Following the giving of a Notice of Intent to Discharge, the Bank may
temporarily suspend the Officer’s duties and authority and, in such event, may
also suspend the payment of salary and other cash compensation, but not the
Officer’s participation in retirement, insurance and other employee benefit
plans. If the Officer is not discharged, or is discharged without Cause, within
forty-five (45) days after the giving of a Notice of Intent to Discharge,
payments of salary and cash compensation shall resume, and all payments withheld
during the period of suspension shall be promptly restored. If the Officer is
discharged with Cause not later than forty-five (45) days after the giving of
the Notice of Intent to Discharge, all payments withheld during the period of
suspension shall be deemed forfeited and shall not be included in the Standard
Termination Entitlements. If a Final Discharge Notice is given later than
forty-five (45) days, but sooner than ninety (90) days, after the giving of the
Notice of Intent to Discharge, all payments made to the Officer during the
period beginning with the giving of the Notice of Intent to Discharge and ending
with the Officer’s discharge with Cause

Page 7 of 22



--------------------------------------------------------------------------------



 



shall be retained by the Officer and shall not be applied to offset the Standard
Termination Entitlements. If the Bank does not give a Final Discharge Notice to
the Officer within ninety (90) days after giving a Notice of Intent to
Discharge, the Notice of Intent to Discharge shall be deemed withdrawn and any
future action to discharge the Officer with Cause shall require the giving of a
new Notice of Intent to Discharge.
          Section 6. Discharge without Cause.
          The Bank may discharge the Officer without Cause at any time after the
occurrence of a Change of Control or Pending Change of Control, and in such
event:
     (a) The Bank shall pay and deliver to the Officer (or in the event of his
death before payment, to his estate and surviving dependents and beneficiaries,
as applicable) the Standard Termination Entitlements.
     (b) In addition to the Standard Termination Entitlements:
     (i) During the Assurance Period, the Bank shall provide for the Officer and
his dependents continued group life, health (including hospitalization, medical
and major medical), dental, accident and long-term disability insurance benefits
on substantially the same terms and conditions (including any required
premium-sharing arrangements, co-payments and deductibles) in effect for them
immediately prior to the Officer’s termination. The coverage provided under this
section 6(b)(i) may, at the election of the Bank, be secondary to the coverage
provided as part of the Standard Termination Entitlements and to any
employer-paid coverage provided by a subsequent employer or through Medicare,
with the result that benefits under the other coverages will offset the coverage
required by this section 6(b)(i).
     (ii) The Bank shall make a lump sum payment to the Officer (or, in the
event of his death before payment, to his estate), in an amount equal to the
estimated present value of the salary that the Officer would have earned if he
had continued working for the Bank during the Assurance Period at the highest
annual rate of salary achieved during the period of three (3) years ending
immediately prior to the date of termination (the “Salary Severance Payment”).
The Salary Severance Payment shall be computed using the following formula:
(FORMULA) [y50279y5027903.gif]

Page 8 of 22



--------------------------------------------------------------------------------



 



where “SSP” is the amount of the Salary Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); “BS” is the highest
annual rate of salary achieved by the Officer during the period of three
(3) years ending immediately prior to the date of termination; “PR” is the
number of payroll periods that occur during a year under the Bank’s normal
payroll practices; “I” equals the applicable federal short term rate established
under section 1274 of the Internal Revenue Code of 1986 (the “Code”) for the
month in which the Officer’s termination of employment occurs (the “Short Term
AFR”) and “n” equals the product of the Assurance Period at the Officer’s
termination of employment (expressed in years and fractions of years) multiplied
by the number of payroll periods that occur during a year under the Bank’s
normal payroll practices. The Salary Severance Payment shall be made within five
(5) business days after the Officer’s termination of employment and shall be in
lieu of any claim to a continuation of base salary which the Officer might
otherwise have and in lieu of cash severance benefits under any severance
benefits program which may be in effect for officers or employees of the Bank.
     (iii) The Bank shall make a lump sum payment to the Officer (or, in the
event of his death before payment, to his estate), in an amount equal to the
estimated present value of the annual bonuses that the Officer would have earned
if he had continued working for the Bank during the Assurance Period at the
highest annual rate of salary achieved during the period of three (3) years
ending immediately prior to the date of termination (the “Bonus Severance
Payment”). The Bonus Severance Payment shall be computed using the following
formula:
BSP = SSP x (ABP / ASP)
where “BSP” is the amount of the Bonus Severance Payment (before the deduction
of applicable federal, state and local withholding taxes); “SSP” is the amount
of the Salary Severance Payment (before the deduction of applicable federal,
state and local withholding taxes); “ABP” is the aggregate of the annual bonuses
paid or declared (whether or not paid) for the most recent period of three
(3) calendar years to end on or before the Officer’s termination of employment;
and “ASP” is the aggregate base salary actually paid to the Officer during such
period of three (3) calendar years (excluding any year for which no bonus was
declared or paid). The Bonus Severance Payment shall be made within five
(5) business days after the Officer’s termination of employment and shall be in
lieu of any

Page 9 of 22



--------------------------------------------------------------------------------



 



claim to a continuation of participation in annual bonus plans of the Bank which
the Officer might otherwise have.
     (iv) The Bank shall make a lump sum payment to the Officer (or, in the
event of his death before payment, to his estate), in an amount equal to the
estimated present value of the long-term incentive bonuses that the Officer
would have earned if he had continued working for the Bank during the Assurance
Period (the “Incentive Severance Payment”). The Incentive Severance Payment
shall be computed using the following formula:
ISP = (SSP / RAP) x (ALTIP / ALTSP) x Y
where “ISP” is the amount of the Incentive Severance Payment (before the
deduction of applicable federal, state and local withholding taxes); “SSP” is
the amount of the Salary Severance Payment (before the deduction of applicable
federal, state and local withholding taxes); “ALTIP” is the aggregate of the
most recently paid or declared (whether or not paid) long-term incentive
compensation payments (but not more than three (3) such payments) for
performance periods that end on or before the Officer’s termination of
employment; and “ALTSP” is the aggregate base salary actually paid to the
Officer during the performance periods covered by the payments included in
“ALTIP” and excluding base salary paid for any period for which no long-term
incentive compensation payment was declared or paid; “RAP” is the Assurance
Period, expressed in years and fractions of years; and “Y” is the aggregate
(expressed in years and fractions of years) of the Assurance Period plus the
number of years and fraction of years that have elapsed since the end of the
last performance period for which a long-term incentive payment has been
declared and paid. The Incentive Severance Payment shall be made within five
(5) business days after the Officer’s termination of employment and shall be in
lieu of any claim to a continuation of participation in long-term incentive
compensation plans of the Bank which the Officer might otherwise have.
Notwithstanding the foregoing, the Incentive Severance Payment shall be zero if
the Officer’s termination of employment occurs at a time when he is not covered
by any long-term incentive compensation plan.
     (v) The Bank shall pay to the Officer (or in the event of his death, to his
estate), a lump sum payment in an amount equal to the excess (if any) of :
(A) the present value of the aggregate benefits to which he would be entitled
under any and all tax-qualified and non-tax-qualified defined benefit plans
maintained by, or covering employees of, the Bank (the “Pension Plans”) if he
had continued working for the Bank during the

Page 10 of 22



--------------------------------------------------------------------------------



 



Assurance Period; over (B) the present value of the benefits to which the
Officer and his spouse and/or designated beneficiaries are actually entitled
under such plans (the “Pension Severance Payment”). The Pension Severance
Payment shall be computed according to the following formula:
PSP = PPB — APB
where “PSP” is the amount of the Pension Severance Payment (before deductions
for applicable federal, state and local withholding taxes); “APB” is the
aggregate lump sum present value of the actual vested pension benefits payable
under the Pension Plans in the form of a straight life annuity beginning at the
earliest date permitted under the Pension Plans, computed on the basis of the
Officer’s life expectancy at the earliest date on which payments under the
Pension Plans could begin, determined by reference to Table VI of section 1.72-9
of the Income Tax Regulations (the “Assumed Life Expectancy”), and on the basis
of an interest rate assumption equal to the average bond-equivalent yield on
United States Treasury Securities with a Constant Maturity of 30 Years for the
month prior to the month in which the Officer’s termination of employment occurs
(the “30-Year Treasury Rate”); and “PPB” is the lump sum present value of the
pension benefits (whether or not vested) that would be payable under the Pension
Plans in the form of a straight life annuity beginning at the earliest date
permitted under the Pension Plans, computed on the basis that the Officer’s
actual age at termination of employment is his attained age as of his last
birthday that would occur during the Assurance Period, that his service for
benefit accrual purposes under the Pension Plans is equal to the aggregate of
his actual service plus the Assurance Period, that his average compensation
figure used in determining his accrued benefit is equal to the highest annual
rate of salary achieved by the Officer during the period of three (3) years
ending immediately prior to the date of termination, that the Officer’s life
expectancy at the earliest date on which payments under the Pension Plans could
begin is the Assumed Life Expectancy and that the interest rate assumption used
is equal to the 30-Year Treasury Rate. The Pension Severance Payment shall be
made within five (5) business days after the Officer’s termination of employment
and shall be in lieu of any claim to any actual increase in his accrued benefit
in the Pension Plans in respect of the Assurance Period.
     (vi) The Bank shall pay to the Officer (or in the event of his death, to
his estate) a lump sum payment in an amount equal to the present value of the
additional employer contributions that would have been credited

Page 11 of 22



--------------------------------------------------------------------------------



 



directly to his account(s) under any and all tax-qualified and non-tax qualified
defined contribution plans maintained by, or covering employees of, the Bank
(the “Non-ESOP DC Plans”), plus the fair market value of the additional shares
of employer securities or other property that would have been allocated to his
account as a result of employer contributions under any tax-qualified leveraged
employee stock ownership plan and any related non-tax-qualified supplemental
plan maintained by, or covering employees of, the Bank (the “ESOP Plans”) if he
had continued in employment during the Assurance Period (the “Defined
Contribution Severance Payment”). The Defined Contribution Severance Payment
shall be computed according to the following formula:
DCSP = [SSP x (EC / BS) + [(STK + PROP) x Y]
where: “DCSP” is the amount of the Defined Contribution Severance Payment
(before deductions for applicable federal, state and local withholding taxes);
“SSP” is the amount of the Salary Severance Payment (before deductions for
applicable federal, state and local withholding taxes); “EC” is the amount of
employer contributions actually credited to the Officer’s accounts under the
Non-ESOP Plans for the last plan year to end before his termination of
employment; “BS” is the Officer’s compensation taken into account in computing
EC; “Y” is the aggregate (expressed in years and fractions of years) of the
Assurance Period and the number of years and fractions of years that have
elapsed between the end of plan year for which EC was computed and the date of
the Officer’s termination of employment; “STK” is the fair market value
(determined by the final reported sales price for stock of the same class on the
last trading day before the Officer’s termination of employment) of the employer
securities actually allocated to the Officer’s accounts under the ESOP Plans in
respect of employer contributions and dividends applied to loan amortization
payments for the last plan year to end before his termination of employment; and
“PROP” is the fair market value (determined as of the day before the Officer’s
termination of employment using the same valuation methodology used to value the
assets of the ESOP Plans) of the property other than employer securities
actually allocated to the Officer’s accounts under the ESOP Plans in respect of
employer contributions and dividends applied to loan amortization payments for
the last plan year to end before his termination of employment.
     (vii) At the election of the Bank made within 30 days following the
Officer’s termination of employment, upon the surrender of options or

Page 12 of 22



--------------------------------------------------------------------------------



 



appreciation rights issued to the Officer under any stock option and
appreciation rights plan or program maintained by, or covering employees of, the
Bank, a lump sum payment in an amount equal to the product of:
(A) the excess of (I) the fair market value of a share of stock of the same
class as the stock subject to the option or appreciation right, determined as of
the date of termination of employment, over (II) the exercise price per share
for such option or appreciation right, as specified in or under the relevant
plan or program; multiplied by
(B) the number of shares with respect to which options or appreciation rights
are being surrendered.
For the purpose of computing this payment, the Officer shall be deemed fully
vested in all options and appreciation rights under any stock option or
appreciation rights plan or program maintained by, or covering employees of, the
Bank, even if he is not vested under such plan or program.
     (viii) At the election of the Bank made within 30 days following the
Officer’s termination of employment, upon the surrender of any shares awarded to
the Officer under any restricted stock plan maintained by, or covering employees
of, the Bank, the Bank shall make a lump sum payment in an amount equal to the
product of:
(A) the fair market value of a share of stock of the same class of stock granted
under such plan, determined as of the date of the Officer’s termination of
employment; multiplied by
(B) the number of shares which are being surrendered.
For purposes of computing this payment, the Officer shall be deemed fully vested
in all shares awarded under any restricted stock plan maintained by, or covering
employees of, the Bank, even if he is not vested under such plan.
The payments and benefits described in section 6(b) are referred to in this
Agreement as the “Additional Change of Control Entitlements”.
          Section 7. Resignation.
     (a) The Officer may resign from his employment with the Bank at any time. A

Page 13 of 22



--------------------------------------------------------------------------------



 



resignation under this section 7 shall be effected by notice of resignation
given by the Officer to the Bank and shall take effect on the later of the
effective date of termination specified in such notice or the date on which the
notice of termination is deemed given to the Officer. The Officer’s resignation
of any of the positions within the Bank or the Company to which he has been
assigned shall be deemed a resignation from all such positions.
     (b) The Officer’s resignation shall be deemed to be for “Good Reason” if
the effective date of resignation occurs during the Term, but on or after the
effective date of a Change of Control, and is on account of:
     (i) the failure of the Bank (whether by act or omission of the Board of
Directors, or otherwise) to appoint or re-appoint or elect or re-elect the
Officer to the position with Bank that he held immediately prior to the Change
of Control (the “Assigned Office”) or to a more senior office;
     (ii) if the Officer is or becomes a member of the Board of Directors of the
Bank, the failure of the shareholders of the Bank (whether in an election in
which the Officer stands as a nominee or in an election where the Officer is not
a nominee) to elect or re-elect the Officer to membership at the expiration of
his term of membership, unless such failure is a result of the Officer’s refusal
to stand for election;
     (iii) a material failure by the Bank, whether by amendment of the
certificate of incorporation or organization, by-laws, action of the Board of
Directors of the Bank or otherwise, to vest in the Officer the functions,
duties, or responsibilities customarily associated with the Assigned Office;
provided that the Officer shall have given notice of such failure to the Bank,
and the Bank has not fully cured such failure within thirty (30) days after such
notice is deemed given;
     (iv) any reduction of the Officer’s rate of base salary in effect from time
to time, whether or not material, or any failure (other than due to reasonable
administrative error that is cured promptly upon notice) to pay any portion of
the Officer’s compensation as and when due;
     (v) any change in the terms and conditions of any compensation or benefit
program in which the Officer participates which, either individually or together
with other changes, has a material adverse effect on the aggregate value of his
total compensation package; provided that the Officer shall have given notice of
such material adverse effect to the Bank, and the Bank has not fully cured such
failure within thirty (30) days after such notice is deemed given;

Page 14 of 22



--------------------------------------------------------------------------------



 



     (vi) any material breach by the Company or the Bank of any material term,
condition or covenant contained in this Agreement; provided that the Officer
shall have given notice of such material adverse effect to the Company and the
Bank, and the Company or the Bank have not fully cured such failure within
thirty (30) days after such notice is deemed given; or
     (vii) a change in the Officer’s principal place of employment to a place
that is not the principal executive office of the Bank, or a relocation of the
Bank’s principal executive office to a location that is both more than
twenty-five (25) miles away from the Officer’s principal residence and more than
twenty-five (25) miles away from the location of the Bank’s principal executive
office on the day before the occurrence of the Change of Control.
In all other cases, a resignation by the Officer shall be deemed to be without
Good Reason. In the event of resignation, the Officer shall state in his notice
of resignation whether he considers his resignation to be a resignation with
Good Reason, and if he does, he shall state in such notice the grounds which
constitute Good Reason. The Officer’s determination of the existence of Good
Reason shall be conclusive in the absence of fraud, bad faith or manifest error.
     (c) In the event of the Officer’s resignation for any reason, the Bank
shall pay and deliver the Standard Termination Entitlements. In the event of the
Officer’s resignation with Good Reason, the Bank shall also pay and deliver the
Additional Termination Entitlements.
          Section 8. Terms and Conditions of the Additional Termination
Entitlements.
          The Bank and the Officer hereby stipulate that the damages which may
be incurred by the Officer following any termination of employment are not
capable of accurate measurement as of the date first above written and that the
Additional Termination Entitlements constitute reasonable damages under the
circumstances and shall be payable without any requirement of proof of actual
damage and without regard to the Officer’s efforts, if any, to mitigate damages.
The Bank and the Officer further agree that the Bank may condition the payment
and delivery of the Additional Termination Entitlements on the receipt of:
(a) the Officer’s resignation from any and all positions which he holds as an
officer, director or committee member with respect to the Bank or any subsidiary
or affiliate of either of them; and (b) a release of the Bank and its officers,
directors, shareholders, subsidiaries and affiliates, in form and substance
satisfactory to the Bank, of any liability to the Officer, whether for
compensation or damages, in connection with his employment with the Bank and the
termination of such employment except for the Standard Termination Entitlements
and the Additional Termination

Page 15 of 22



--------------------------------------------------------------------------------



 



Entitlements.
          Section 9. No Effect on Employee Benefit Plans or Programs.
          The termination of the Officer’s employment during the Assurance
Period or thereafter, whether by the Bank or by the Officer, shall have no
effect on the rights and obligations of the parties hereto under the Bank’s
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance plans or
such other employee benefit plans or programs, or compensation plans or
programs, as may be maintained by, or cover employees of, the Bank from time to
time; provided, however, that nothing in this Agreement shall be deemed to
duplicate any compensation or benefits provided under any agreement, plan or
program covering the Officer to which the Bank or Company is a party and any
duplicative amount payable under any such agreement, plan or program shall be
applied as an offset to reduce the amounts otherwise payable hereunder.
          Section 10. Successors and Assigns.
          This Agreement will inure to the benefit of and be binding upon the
Officer, his legal representatives and testate or intestate distributees, and
the Company and the Bank and their respective successors and assigns, including
any successor by merger or consolidation or a statutory receiver or any other
person or firm or corporation to which all or substantially all of the assets
and business of the Company or the Bank may be sold or otherwise transferred.
Failure of the Company to obtain from any successor its express written
assumption of the Company’s or Bank’s obligations hereunder at least 60 days in
advance of the scheduled effective date of any such succession shall, if such
succession constitutes a Change of Control, constitute Good Reason for the
Officer’s resignation on or at any time during the Term following the occurrence
of such succession.
          Section 11. Notices.
          Any communication required or permitted to be given under this
Agreement, including any notice, direction, designation, consent, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally, or five days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below or at such other
address as one such party may by written notice specify to the other party:
     If to the Officer:

Page 16 of 22



--------------------------------------------------------------------------------



 



             
 
  Name        
 
  Address        
 
  Address        

     If to the Company or the Bank:

             
 
      Hudson City Bancorp, Inc.
West 80 Century Road
Paramus, New Jersey 07652-1473
Attention: Chairman, Human Resources Committee    
 
           
 
      with a copy to:    
 
           
 
      Thacher Proffitt & Wood LLP
Two World Financial Center
New York, New York 10281
Attention: W. Edward Bright, Esq.    

          Section 12. Indemnification or Attorneys’ Fees.
          (a) The Bank shall indemnify, hold harmless and defend the Officer
against reasonable costs, including legal fees and expenses, incurred by him in
connection with or arising out of any action, suit or proceeding (including any
tax controversy) in which he may be involved, as a result of his efforts, in
good faith, to defend or enforce the terms of this Agreement. For purposes of
this Agreement, any settlement agreement which provides for payment of any
amounts in settlement of the Bank’s obligations hereunder shall be conclusive
evidence of the Officer’s entitlement to indemnification hereunder, and any such
indemnification payments shall be in addition to amounts payable pursuant to
such settlement agreement, unless such settlement agreement expressly provides
otherwise.
          (b) The Bank’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which the Bank may have against the Officer or others. In no event
shall the Officer be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to the Officer under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Officer obtains other employment. Unless it is determined that the
Officer has acted frivolously or in bad faith, the Bank shall pay as incurred,
to the full extent permitted by law, all legal fees and expenses which the
Officer may reasonably incur as a result of or in connection with his
consultation with legal

Page 17 of 22



--------------------------------------------------------------------------------



 



counsel or arising out of any action, suit, proceeding, tax controversy or
contest (regardless of the outcome thereof) by the Bank, the Officer or others
regarding the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Officer about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in section 7872(f)(2)(A) of the Code.
          Section 13. Severability.
          A determination that any provision of this Agreement is invalid or
unenforceable shall not affect the validity or enforceability of any other
provision hereof.
          Section 14. Waiver.
          Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant, or condition. A waiver of any provision of this Agreement must be made
in writing, designated as a waiver, and signed by the party against whom its
enforcement is sought. Any waiver or relinquishment of any right or power
hereunder at any one or more times shall not be deemed a waiver or
relinquishment of such right or power at any other time or times.
          Section 15. Counterparts.
          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, and all of which shall constitute one and the
same Agreement.
          Section 16. Governing Law.
          Except to the extent preempted by federal law, this Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of New Jersey applicable to contracts entered into and to be performed entirely
within the State of New Jersey.
          Section 17. Headings and Construction.
          The headings of sections in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section. Any
reference to a section number shall refer to a section of this Agreement, unless
otherwise stated.
          Section 18. Entire Agreement; Modifications.

Page 18 of 22



--------------------------------------------------------------------------------



 



          This instrument contains the entire agreement of the parties relating
to the subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto.
          Section 19. Required Regulatory Provisions.
          The following provisions are included for the purposes of complying
with various laws, rules and regulations applicable to the Company or the Bank:
          (a) Notwithstanding anything herein contained to the contrary, in no
event shall the aggregate amount of compensation payable to the Officer pursuant
to Section 6(b) of this Agreement (exclusive of amounts described in
Section 6(b)(vii) or (viii)) exceed three times the Officer’s average annual
total compensation for the last five consecutive calendar years to end prior to
the Officer’s termination of employment with the Bank (or for the Officer’s
entire period of employment with the Bank if less than five calendar years).
          (b) Notwithstanding anything herein contained to the contrary, any
payments to the Officer by the Company or the Bank, whether pursuant to this
Agreement or otherwise, are subject to and conditioned upon their compliance
with Section 18(k) of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C.
Section 1828(k), and any regulations promulgated thereunder.
          (c) Notwithstanding anything herein contained to the contrary, if the
Officer is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank pursuant to a notice
served under Section 8(e)(3) or 8(g)(1) of the FDI Act, 12 U.S.C. Section
1818(e)(3) or 1818(g)(1), the Bank’s obligations under this Agreement shall be
suspended as of the date of service of such notice, unless stayed by appropriate
proceedings. If the charges in such notice are dismissed, the Bank, in its
discretion, may (i) pay to the Officer all or part of the compensation withheld
while the Bank’s obligations hereunder were suspended and (ii) reinstate, in
whole or in part, any of the obligations which were suspended.
          (d) Notwithstanding anything herein contained to the contrary, if the
Officer is removed and/or permanently prohibited from participating in the
conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the FDI Act, 12 U.S.C. Section 1818(e)(4) or (g)(1), all prospective
obligations of the Bank under this Agreement shall terminate as of the effective
date of the order, but vested rights and obligations of the Bank and the Officer
shall not be affected.
          (e) Notwithstanding anything herein contained to the contrary, if the
Bank is

Page 19 of 22



--------------------------------------------------------------------------------



 



in default (within the meaning of Section 3(x)(1) of the FDI Act, 12 U.S.C.
Section 1813(x)(1), all prospective obligations of the Bank under this Agreement
shall terminate as of the date of default, but vested rights and obligations of
the Bank and the Officer shall not be affected.
          (f) Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Bank hereunder shall be terminated, except to the
extent that a continuation of this Agreement is necessary for the continued
operation of the Bank:
     i. by the Director of the Office of Thrift Supervision (“OTS”) or his or
her designee or the Federal Deposit Insurance Corporation (“FDIC”), at the time
the FDIC enters into an agreement to provide assistance to or on behalf of the
Bank under the authority contained in Section 13(c) of the FDI Act, 12 U.S.C.
Section 1823(c);
     ii. by the Director of the OTS or his or her designee at the time such
Director or designee approves a supervisory merger to resolve problems related
to the operation of the Bank or when the Bank is determined by such Director to
be in an unsafe or unsound condition.
          The vested rights and obligations of the parties shall not be
affected. If and to the extent that any of the foregoing provisions shall cease
to be required by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.
          Section 20. Guaranty.
          The Company hereby irrevocably and unconditionally guarantees to the
Officer the payment of all amounts, and the performance of all other
obligations, due from the Bank in accordance with the terms of this Agreement as
and when due without any requirement of presentment, demand of payment, protest
or notice of dishonor or nonpayment.
          IN WITNESS WHEREOF, the Bank and the Company have caused this
Agreement to be executed and the Officer has hereunto set his hand, all as of
the day and year first above written.
                                                            
Name

Page 20 of 22



--------------------------------------------------------------------------------



 



                          Hudson City Savings Bank                
 
                       
Attest:
                 
 
                       
By
    By      
 
  Name           Name        
 
  Title           Title        
 
                        [Seal]                
 
                        Hudson City Bancorp, Inc                
 
                        Attest:                
 
                       
By
                 
 
  Name                    
 
  Title                    
 
          By      
 
              Name        
 
              Title        
 
                        [Seal]                

Page 21 of 22



--------------------------------------------------------------------------------



 



APPENDIX A
The following executive officers are parties to the Form of Two-Year Change in
Control Agreement by and among Hudson City Savings Bank and Hudson City Bancorp,
Inc.:

      Name   Date of Agreement
 
   
Ronald J. Butkovich
  June 7, 2005
V. Barry Corridon
  June 7, 2005
James A. Klarer
  June 7, 2005
James C. Kranz
  June 7, 2005
Thomas E. Laird
  June 7, 2005
Michael B. Lee
  June 7, 2005
Veronica A. Olszewski
  June 7, 2005

Page 22 of 22